Title: To Thomas Jefferson from Baron von Geismar, 16 February 1800
From: Geismar, Baron von
To: Jefferson, Thomas




a Hanau Ce 16 de fevrier 1800.

J’ai recu la Votre Mon Cher Ami du fevr 1799. avec bien du plaisir, m’aprenant Votre bien etre au quel je m’interesserai toute ma Vie, comme a la Continuation de Vos Sentimens amicals pour moi—Au reste je Suis bien en peine pour mes Affaires Chés Vous; quoique au fond pas de grande Valeur ne laissent pas de l’etre pour mois, n’etant pas riche. Ce qui me console C’est de les Savoir entre Vos mains; la maniere genereuse avec la quelle Vous Vous interessés a Vos Amis m’ettant connue, et dont les preuves convaincantes que Vous m’aves donné dans ma Captivité ne Sortiront jamais de la memoire—Autant de belles Esperances que j’avais apres Votre premiere, autant aije ete decourage par la derniere, et je repends de m’avoir laissé induire par la premiere d’acheter un 4me Billet Nro. 36. qui m’a ete cedé par le Baron Ferdinand de Malsburg le quel Nro. Vous trouveres enregistré dans le livre Sous ce Nom: et dont je Vous ai envoié la Copie dans mon Nro 3. (je joins a cette Copie encore le meme Billet), du quel une duplique est partie par l’Engleterre (les quels come je Vois aujourdhui 27 de Juin 1801 ne doivent pas Vous etre parvenues).—Ce qui me deconcerte le plus c’est une lettre de Baltimore du 25 de Septem 1797. d’un Allemand qui est allé en Amerique dans l’idée d’etre employé dans les Mines etant un homme tres habile dans ce metier; qui dit, qu’aiant trouvé tout les Mines et leurs Ouvrages absolument delaissé, le Directeur Allemand nomé Rohde qu’on avait fait venir d’ici, avec Sa femme et Enfants dans la plus grande Misere, n’aiant pas meme de quoi Se nourir, Il S’ettait trouvé dans la Necessite de cherger du Soutiens dans le comerce, et S’ettait engagé Comme Secretair dans un des Bureaux de Baltimore—Je ne Sais concilier cette Nouvelle avec ceux que j’ai de Vous mon Ami ou ni Votre derniere du Mois de fevr 1799. ni l’incluse de Msr Baudiner ne disent Mot que les Mines ne Sont plus travailées: et celle de l’anné 1797 de Baldimore dit qu’allors les Mines ettaient deja delaissée; Il est impossible que Votre Ami, aiant eté a la Place, ait eté trompé a cet egard! cela me fait esperer, et je Suppose quil y aura egalement quelques Intereseés dans ces Mines dans Votre pays; qui veilleront les Entreprenneurs, qui du moins Seraient obligé de faire un Rapport comment ils ont employé les Sommes qu’on leur a confier—J’ai un Rapport imprimé en Main de l’année 1794 et 1795 de ce nomé Rohde le quel est tres favorable en tout et confirme ce que disent Msr Ralewelt et Baudiner des Mines dans l’année 1798 encore—tant de leur produit que de la manniere qu’ils pourraient etre travaillés; Ce  Msr Rohde promet meme dans ce Rapport des Dividends pour la fin de l’anné 1795 mais depuis nous n’avons plus rien vue de la Direction—J’imagine toujour Mon Cher Ami Comme j’ai 4 Voix d’apres les Statutes dans la Direction, il vaudrait la peine de Charger un Atorney de prendre les Information propre ou en Sont les Affaires: Sur est il que la Direction est dans un tres grand discredit dans ma patrie et pour cela je pourrais faire de grands Achats et on pourrait gagner beaucoup Sur ces Billets Si on Savait ce qu’il y a à esperer. Je Vous prie donc instament de me donner Votre Avis dans Votre premiere, Si Vous me Conseilles d’acheter encore d’autres Billets, pour me de dommager peut-etre par la, ou Si je dois me contenter de la perte que je fais en ceux que j’ai—Au reste, j’espere que Vous me feres le plaisir d’agir en mon Nom-absolument comme Vous le jugeres apropos. Comme Vous feries Si c’ettait Votre Affaire etant content de tout ce que Vous essayés. Il est malheureux que j’ai confié cet Argent a une Si grande distance, mais mon Envie ettait trop grande d’etre du moins interessé dans Votre pays pour quelque Chose—J’espere que Vous me tireres d’affaire autant qu’il est possible, et Vous augmenteres par la les Sentiments de reconnaisance qui m’attachent a Vous, et avec les quels je Suis pour la Vie

Geismar.



editors’ translation

Hanau, this 16 February 1800.

I received yours, my dear friend, of February 1799, with much pleasure, informing me of your well-being, which will be of interest to me all my life, as well as the continuation of your friendly sentiments for myself—Moreover, I am greatly troubled for my business affairs in your country; although not of great value basically, they do not fail to be so for me, since I am not rich. What consoles me is knowing that it is in your hands; the generous way in which you interest yourself in your friends being known to me, and of which you gave me such convincing proof during my captivity, will never leave my memory—As many fine hopes as I had after your first letter, by just so much was I discouraged by your last one, and I repent having let myself be induced by the first one into buying a fourth certificate, No. 36, which was ceded to me by Baron Ferdinand de Malsburg, which number you will find registered in the book under that name: and a copy of which I sent you in my No. 3. (I attach to this copy again this same certificate), of which a duplicate was sent by the Engleterre (which as I see today 27 June 1801 must not yet have arrived to you).—What disconcerts me the most is a letter from Baltimore of 25 September 1797 from a German who went to America in the expectation of being employed in the mines, being a man very clever in that profession; who says that, having found the mines and their works completely abandoned, the German director named Rohde who had been brought from here with his wife and children, being in the greatest wretchedness, not even having  enough to eat, he had found himself in need of seeking support in business, and had enlisted as a secretary in one of the offices of Baltimore—I cannot reconcile that news with what I hear from you, my friend, neither your latest of the month of February 1799 nor the enclosure from Mr. Baudiner [Boudinot] mentions a word that the mines are no longer being worked: and the letter of 1797 from Baltimore says that the mines were already abandoned. It is impossible that your friend, having been on the spot, can have been mistaken in that respect! That gives me hope, and I suppose that there will likewise be some investors in those mines in your country; who will watch over the contractors who would at least be obliged to make a report on how they have used the sums confided to them—I have a printed report at hand from the years 1794 and 1795 from the aforementioned Rohde, which is very favorable in all respects and confirms what Messrs. Ralewelt [Roosevelt] and Baudiner say about the mines still in 1798—both concerning their output and the way in which they could be worked; in that report Mr. Rohde even promises dividends for the end of the year 1795, but since that time we have received nothing more from the administration—I still imagine, my dear friend, that since I have four votes according to the statutes in the administration, it would be worthwhile hiring an attorney to get information about where the business is: it is certain that the administration is in great discredit in my country, and because of that I could make large purchases and one could earn a great deal from those shares if one knew what there is to expect. I beg you then urgently to advise me in your next, whether to buy even more certificates, to recoup perhaps in that way, or whether I should be satisfied with my loss in the ones I have—Moreover, I hope that you will do me the pleasure of acting in my name absolutely as you think appropriate, as you would if it were your business, being satisfied with everything that you try. It is unfortunate that I confided that money from such a great distance, but my desire was too great to be at least involved in some way in your country—I hope that you can extricate me as much as possible, and you will increase thereby the sentiments of gratitude that bind me to you, and which I keep for my whole life

Geismar


